          Case 2:19-cv-00089-TLN-DB Document 21 Filed 02/12/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                          JUDGMENT IN A CIVIL CASE

MARK AUSSIEKER, ET AL.,

                                                        CASE NO: 2:19−CV−00089−TLN−DB
                   v.

STACCATO PROPERTIES, LLC, ET AL.,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 02/12/20




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: February 12, 2020


                                    by: /s/ A. Benson
                                                         Deputy Clerk
